UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-6541


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC ARTHUR WALTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:94-cr-00021-FPS-JPM-1;
5:96-cr-00041-FPS-1)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Arthur Walton appeals the district court’s order denying his “Request for

relief as to imposition of supervised release pursuant to 28 U.S.C. § 1651 for an argument

of ‘first blush.’” We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Walton, Nos. 5:94-

cr-00021-FPS-JPM-1, 5:96-cr-00041-FPS-1 (N.D.W. Va. Apr. 11, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2